DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following issues:  
The specification refers to parts 51 and 52 as being an “air inlet” and an “air outlet.”  However, it is believed that the compressor compresses refrigerant, not “air.” These limitations should more properly read as a “refrigerant inlet” and a “refrigerant outlet.”  
Appropriate correction is required.  No new matter may be added.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control mechanism” used throughout the claims, and “throttling component” in claim 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
For the record:
“Control mechanism” is interpreted according to the corresponding structure described at page 3, lines 15-29 and page 8, lines 9-32, and known equivalents thereof.
While “throttling component” is mentioned in the specification, no corresponding structure is described. See corresponding rejections below under 35 U.S.C. 112(a) and 112(b).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the limitation “throttling component,” which invokes 35 U.S.C. 112(f), as set forth above.  Since the original disclosure fails to describe any corresponding structure as required under 35 U.S.C. 112(f), Applicant has failed to demonstrate full possession of the metes and bounds of the claimed invention at the effective filing date of the application.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “21” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	In addition:
	Claim 20 recites the limitation “air inlet” and “air outlet” with respect to the compressor.  However, the compressor compresses refrigerant, not air.  These limitation should more properly read “refrigerant inlet” and “refrigerant outlet.”  (See also objections to the specification set forth above.)
	Claims 21 and 22 are also rejected since they depend from rejected claim 20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 12-14, 16, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Korycki (US 4306422).
	As per claim 12, Korycki discloses a two-position (Figs. 1 and 2) eight-way valve 2, comprising: a valve body and a sliding column (shown in Figs. 1 & 2), and a control mechanism (solenoid coil, which is functionally equivalent to Applicant’s disclosed “control mechanism”), wherein the valve body is provided with an accommodating space having an opening (Figs. 1 & 2), and the control mechanism is connected to the opening (Figs. 1 & 2); provided on a sidewall of the accommodating space are a first through hole, a second through hole, a third through hole, a fourth through hole, a fifth through hole, a sixth through hole, a seventh through hole and an eighth through hole (at least 8 through holes as shown in Figs. 1 & 2) allowing the accommodating space to be in communication with external environment; and the sliding column is provided within the accommodating space and is connected to the control mechanism (Figs. 1 & 2), and the control mechanism can drive the sliding column to shift and move between a first position away from the opening (Fig. 2) and a second position in proximity to the opening (Fig. 1), thus controlling opening and closing of the first through hole, the second through hole, the third through hole, the fourth through hole, the fifth through hole, the sixth through hole, the seventh through hole and the eighth through hole (respective positions of Figs. 1 & 2 open and close the various through holes).


    PNG
    media_image1.png
    227
    386
    media_image1.png
    Greyscale




	As per claim 13, Korycki discloses wherein the control mechanism is sealedly connected to the opening, so as to seal the accommodating space (solenoid is sealed with body of valve 2 as shown in Figs. 1 & 2). 
	As per claim 14, Korycki discloses a first groove, a second groove and a third groove separated from each other are provided on a side face of the sliding column (Korycki shows 4 flow grooves, which include first, second, and third (in addition to a fourth) grooves); when the sliding column is located in the first position (Fig. 2).  Regarding the various through holes, note that numerical assignments are arbitrary and may be made in any way.  See the annotated Fig. 2 below, whereby numerical assignments have been made for the various inlets.  With these assignments, Korycki discloses wherein the second through hole (designated as 2 in the Figure) and the sixth through hole (designated as 6 in the Figure) are both corresponding to the first groove, for allowing the second through hole and the sixth through hole to be in communication through the first groove, the third through hole (designated as 3 in the Figure) and the seventh through hole (designated as 7 in the Figure) are both corresponding to the second groove, for allowing the third through hole and the seventh through hole to be in communication through the 


    PNG
    media_image2.png
    842
    628
    media_image2.png
    Greyscale



	As per claim 16, wherein the accommodating space has a cylindrical shape, and the sliding column is a cylinder having a diameter matched with that of the accommodating space (Figs. 1 & 2); and all of the first groove, the second groove and the third groove are in a ring shape extending in a circumferential direction of the sliding column, and arranged in turn along an axial direction of the sliding column (Figs. 1 & 2). 
 As per claim 19, Korycki discloses an electric vehicle air conditioning system, comprising: discloses a two-position (Figs. 1 and 2) eight-way valve 2, comprising: a valve body and a sliding column (shown in Figs. 1 & 2), and a control mechanism (solenoid coil, which is functionally equivalent to Applicant’s disclosed “control mechanism”), wherein the valve body is provided with an accommodating space having an opening (Figs. 1 & 2), and the control mechanism is connected to the opening (Figs. 1 & 2); provided on a sidewall of the accommodating space are a first through hole, a second through hole, a third through hole, a fourth through hole, a fifth through hole, a sixth through hole, a seventh through hole and an eighth through hole (at least 8 through holes as shown in Figs. 1 & 2) allowing the accommodating space to be in communication with external environment; and the sliding column is provided within the accommodating space and is connected to the control mechanism (Figs. 1 & 2), and the control mechanism can drive the sliding column to shift and move between a first position away from the opening (Fig. 2) and a second position in proximity to the opening (Fig. 1), thus controlling opening and closing of the first through hole, the second through hole, the third through hole, the fourth through hole, the fifth through hole, the sixth through hole, the seventh through hole and the eighth through hole (respective positions of Figs. 1 & 2 open and close the various through holes).
As per claim 20, Korycki further discloses a compressor 1, an exterior heat exchanger 4 and a first interior heat exchanger 3, wherein the compressor has an air inlet and an air outlet (Figs 1 and 2), the air inlet is connected to the seventh through hole (annotated as 7, below), 



    PNG
    media_image3.png
    842
    628
    media_image3.png
    Greyscale


As per claim 21, Korycki discloses wherein a throttling component 5 is provided on a connecting pipeline between the exterior heat exchanger and the eighth through hole (see annotated Fig. 2, above). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korycki (US 4306422) in view of Chen (CN 202756734 U).
As per claim 17, Korycki discloses the solenoid actuator fixedly connected to the valve body and attached to the sliding column; and a solenoid coil which, when the solenoid coil is energized, drives the sliding column to move to the second position, and when the solenoid coil is de-energized, drives the sliding column to move to the first position.  (Figs. 1 & 2; col. 3, lines 1-6; etc.) but does not teach the specific structural details of the solenoid actuator control mechanism.  Chen teaches a solenoid actuator comprising a static iron core, an elastic component, and a movable iron core (all described in Abstract); the static iron core, is connected with the movable iron core through the elastic component, and the movable iron core; and the static iron core is provided with a solenoid coil, and when the solenoid coil is energized, the static iron core attracts the movable iron core through an electromagnetic force to the second position, and when the solenoid coil is de- energized, the elastic component drives, relying on its own elastic force, the movable iron core moves to the first position (Abstract; Fig. 1).   It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to similarly apply the structure of Chen to the solenoid valve of Korycki for the simple purpose of facilitating the movement response of the solenoid valve into lateral motion to move the sliding column into its first and second positions.
As per claim 18, Korycki also does not teach a connecting rod as part of the solenoid control mechanism.  Chen teach wherein the control mechanism further comprises a connecting rod having two ends; one of which is connected to the iron core (Abstract; Fig. 1) and second end is connected to the article to be moved (Abstract, Fig. 1).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to also incorporate this aspect of the solenoid actuator of Chen into the solenoid actuator of Korycki for the purpose of facilitating movement of the slidable column between the first and second positions.
	
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Cited Prior Art
The following references not applied in the rejections above are considered pertinent to Applicant’s disclosed invention.
He et al. (US 10697681 B1) teach a heat pump system with 8-way valve 130.
Mancini et al. (US 10967702 B2) teach an electric vehicle heat pump system with 8-way valve 208 (see Figs. 11 & 12).
Mehmi et al. (US 9790101 B2) teach a multi-port flow switching valve.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763